Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 3/3/2020, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application filed on 10/16/2020, has priority to 63/040868 filed 6/18/2020.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 16, 18 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 8, 10, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewiss-Hachmeister, Kent US Pub. No. 2005/0288955 (Lewiss-Hachmeister) in view of in view of Clain; Michael J. US Pub. No. 2017/0242852 (Clain).
 
Claim 1: 
	Lewiss-Hachmeister teaches: 
A method comprising:
receiving, by a device, information pertaining to a client entity;
storing, by the device, the information in a database [¶ 0020, 49-50] (comprehensive information relating to a real estate transaction is stored);
receiving, by the device, from a user interface of an application communicatively coupled to the database, a first selection to perform a first task [¶ 0051, Fig. 3] (each button is a different “task”, selecting the button is a “selection”) [¶ 0052] (screens for each form, these are “templates”);
… 
retrieving, by the device, the first subset of document templates from the database [¶ 0015, 17] (real estate form or contract are “document templates”) [¶ 0052-60; Figs. 4-11] (each form is retrieved from the database);
populating, by the device, the first subset of document templates using the stored information pertaining to the client entity such that a first populated subset of documents is generated [¶ 0021-22] (auto-populate form with data from database) [¶ 0046] (identify relevant information and auto-populate submission screen) [¶ 0052-60; Figs. 4-11] (each form is populated with data from the database); and
performing, by the device, the first task using the generated first populated subset of documents [¶ 0021, 54] (transmit to service provider by facsimile) [¶ 0018, 21, 24-25, 27-29, 47, 49, 55, 58] (electronically transmit documents, or auto-populated into a database).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the real estate forms in Lewiss-Hachmeister are “templates”, Clain also teaches “templates”. 

	Lewiss-Hachmeister teaches, but Clain also teaches:
… templates … [¶ 0023] (template) [¶ 0046] (fill-in-the blank form is also a template) [abstract, ¶ 0089] (fillable form is also a template)
performing, by the device, the first task using the generated first populated subset of documents [abstract, ¶ 0004, 43, 89, 113] (tasks); 

	Lewiss-Hachmeister fails to teach, but Clain teaches: 
automatically determining, by the device, based on the first task, a first subset of document templates to populate from a plurality of document templates [abstract ¶ 0089] (determining documents needed for a specific task and automatically populating the documents with the information collected), the first set of document templates corresponding to a type of document and type of information associated with the first task [¶ 0039-42] (loan officer workflow is a “task”, automatically locate and fill documents) [¶ 0058] (automatically complete term sheet);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automating transactions in Lewiss-Hachmeister and the method of generating documents in Clain, with a reasonable expectation of success. 
	The motivation for this combination would have been for a “more streamlined and efficient system and method” [Clain: ¶ 0037].

Claim 2:
	Clain teaches: 
The method of claim 1, further comprising:
receiving, from the user interface, a second selection to perform a second task, wherein the first task and second task are different [¶ 0039-42] (loan officer workflow is a “task”, automatically locate and fill documents) [¶ 0058] (automatically complete term sheet);
determining, based on the second task, which second subset of document templates to populate from the plurality of document templates, wherein at least one document template in the second subset of document templates is different than the subset of document templates [abstract ¶ 0089] (determining documents needed for a specific task and automatically populating the documents with the information collected);
Lewiss-Hachmeister teaches:
retrieving the second subset of document templates [¶ 0015, 17] (real estate form or contract are “document templates”) [¶ 0052-60; Figs. 4-11] (each form is retrieved from the database) [¶ 0051, Fig. 3] (each button is a different “task”, selecting the button is a “selection”) [¶ 0052] (screens for each form, these are “templates” any of the other screens would be “different” that the first screen or template); and
populating the second subset of document templates using the information pertaining to the client entity [¶ 0021-22] (auto-populate form with data from database) [¶ 0046] (identify relevant information and auto-populate submission screen) [¶ 0052-60; Figs. 4-11] (each form is populated with data from the database).
	
Claim 3: 
	Clain teaches: 
The method of claim 1, further comprising:
responsive to performing the first task, updating a status of the first subset of document templates in real-time or near real-time [¶ 0028, 40-41, 50, 54, 76, 89, 114] (status update) [¶ 0089] (communicating to a plurality of users as to a status and changes of the information in real-time) [¶ 0041-42] (real time), 
wherein the status of the first subset of document templates is accessible to a plurality of users of the application on a plurality of computing devices [¶ 0040, 89] (plurality of users) [¶ 0023] (template).

Claim 4: 
Lewiss-Hachmeister teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Clain teaches: 
The method of claim 1, further comprising:
transmitting the first populated subset of documents to a web service configured to enable electronic signatures on the populated subset of documents [¶ 0041, 79-82, 108] (electronic signature).

Claim 6: 
	Lewiss-Hachmeister teaches: 
	The method of claim 1, wherein the information is uploaded once and is used to populate any subset of document templates required for any task [¶ 0020, 49-50] (comprehensive information relating to a real estate transaction is stored, can be used for any of the tasks listed).

Claim 7: 
	Clain teaches: 
	The method of claim 1, wherein the plurality of document templates comprise Portable Document Format forms [¶ 0032-33] (PDF).

Claim 9: 
	Lewiss-Hachmeister teaches: … prepare an invoice … [¶ 0015] (third party services) [¶ 0030] (billing invoice). 
Lewiss-Hachmeister also teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Clain teaches: 
The method of claim 1, wherein the first task comprises transmitting the first subset of document templates to a target web service, wherein the target web service is configured to enable electronic signatures on the first subset of document templates, … , transmit the first subset of document templates in a particular format, or some combination thereof [¶ 0029] (status by email) [¶ 0028, 39-41, 89, 104, 107, 117] (third party) [¶ 0041, 79-82, 108] (electronic signature) [¶ 0059, 108, 117] (standard format for loan officer’s institution) [¶ 0040] (web browser).

Claim 10: 
	Lewiss-Hachmeister teaches: 
The method of claim 1, wherein storing the information in the database further comprises:
electronically labeling the information pertaining to the client entity to generate labeled information [¶ 0022] (data tagging is a process of assigning a unique label to specific data elements); and
organizing the labeled information in the database based on the labeling [¶ 0022] (database to store labeled information).
	 
Claim 11: 
Lewiss-Hachmeister teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Clain teaches: 
The method of claim 1, further comprising:
connecting to a third-party web service configured to provide updates, alerts, status reports, or some combination thereof, wherein the updates, alerts, status reports are provided via a text message, an electronic mail message, a third-party application, or some combination thereof [¶ 0029] (status by email) [¶ 0028, 40-41, 50, 54, 76, 89, 114] (status update) [¶ 0089] (communicating to a plurality of users as to a status and changes of the information in real-time) [¶ 0041-42, ] (real time) [¶ 0028, 39-41, 89, 104, 107, 117] (third party).

Claim 13: 
Lewiss-Hachmeister teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Lewiss-Hachmeister also teaches: … invoices … [¶ 0015] (third party services) [¶ 0030] (billing invoice). 
Clain teaches: 
The method of claim 1, further comprising connecting to a third-party web service configured to create invoices and pay the invoices with bank transfers [¶ 0061] (deposit by ACH transfer, an ACH transfer is a “bank transfer”).

Claim 14: 
Lewiss-Hachmeister teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Clain teaches: 
The method of claim 1, further comprising transmitting a request including the information to a web service configured to verify the information [¶ 0042] (real-time verification of accuracy of information).

Claim 15: 
Lewiss-Hachmeister teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Lewiss-Hachmeister teaches: … invoice … [¶ 0015] (third party services) [¶ 0030] (billing invoice). 
Clain teaches: 
The method of claim 1, further comprising generating a report presenting summary information tailored for a role of a user of the application, wherein the summary information comprises sales, client entities, statuses of cases, statuses of which information is missing from the first subset of documents, invoice data, loan information, or some combination thereof [¶ 0108] (highlight missing information) [¶ 0045-88] (loan officer, borrower, underwriter) [¶ 0029] (status by email) [¶ 0028, 40-41, 50, 54, 76, 89, 114] (status update) [¶ 0089] (communicating to a plurality of users as to a status and changes of the information in real-time) [¶ 0041-42, ] (real time) [¶ 0028, 39-41, 89, 104, 107, 117] (third party).
	
Claims 16-20: 
Claim(s) 16, 18 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 18 is a “system” claim and Claim 16 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 17, 19 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 20 is/are substantially similar to Claim 15 and are rejected using the same art and the same rationale as Claim 15. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewiss-Hachmeister, Kent US Pub. No. 2005/0288955 (Lewiss-Hachmeister) in view of Clain; Michael J. US Pub. No. 2017/0242852 (Clain) in view of Van Hoof; Hubert US Pub. No. 2008/0030793 (Van Hoof).
Claim 5: 
	Lewiss-Hachmeister, Clain teach all the elements shown above. 
	Lewiss-Hachmeister also discloses: [¶ 0021, 54] (facsimile) [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Lewiss-Hachmeister, Clain fail to teach, but Van Hoof teaches: 
The method of claim 1, wherein the first task comprises a faxing operation, and the method further comprises:
electronically generating a cover sheet for the client entity [¶ 0028, 73, 91, 95, 97, 98, 100, 102, 104] (automatically generating cover pages, populating the cover pages with a user's information);
combining the cover sheet with the first populated subset of documents to generate a composite document [¶ 0073] (cover sheet in connection with the fax would mean they are “combing”); and 
transmitting the composite document to a web service configured to perform the faxing operation [¶ 0019, 111] (internet fax service is a “web service”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automating transactions in Lewiss-Hachmeister and the method of document preparation and the method of generating documents in Clain and document management in Van Hoof, with a reasonable expectation of success. 
	The motivation for this combination would have been to “manage and direct received faxes to the intended recipient, thus reducing the possibility of an unintended recipient gaining access to the fax” [Van Hoof: abstract].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewiss-Hachmeister, Kent US Pub. No. 2005/0288955 (Lewiss-Hachmeister) in view of Clain; Michael J. US Pub. No. 2017/0242852 (Clain) in view of Reddy; Amarender Reddy Kethi et al. US Pub. No. 2006/0095542 (Reddy).
Claim 8: 
Lewiss-Hachmeister teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Lewiss-Hachmeister and Clain fail to teach, but Reddy teaches: 
The method of claim 1, wherein retrieving the first subset of document templates further comprises:
transmitting a request to a web service of a third-party entity that manages the first subset of document templates [¶ 0052-53] (web service) [¶ 0217] (SOAP is a web service); and
receiving, from the web service, the first subset of document templates [¶ 0052-53] (web service) [¶ 0217] (SOAP is a web service).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automating transactions in Lewiss-Hachmeister and document generation in Clain and the method of document preparation and integration in Reddy, with a reasonable expectation of success. 
	The motivation for this combination would have been reducing errors in filling out forms and making it easier for users to fill out forms. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewiss-Hachmeister, Kent US Pub. No. 2005/0288955 (Lewiss-Hachmeister) in view of Clain; Michael J. US Pub. No. 2017/0242852 (Clain) in view of Lecourtier; Florent et al. US Pub. No. 2018/0315004 (Lecourtier).
Claim 12: 
	Lewiss-Hachmeister, Clain teach all the elements shown above. 
Lewiss-Hachmeister teaches: [¶ 0005, 14, 15, 19, 20-28, 44, 46, 48] (internet application) and [¶ 0015] (third party services) together these are “web services”. 
Lewiss-Hachmeister, Clain fail to teach, but Lecourtier teaches: 
	The method of claim 1, further comprising connecting to a third-party web service configured to create, buy, and track shipping labels [¶ 0044, 47] (shipping labels) [¶ 0005, 09, 12, 15-21, 23, 33, 35, 37, 39, 40 ,43] (web service).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of automating transactions in Lewiss-Hachmeister and the method of document generation in Clain and the method of using web services in Lecourtier, with a reasonable expectation of success. 
	The motivation for this combination would have been “in order to improve the performance of the web browser actions” [Lecourtier: ¶ 0044].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Parikh; Chintan et al. US 20200034940 teaches: identifying an attribute of a real-estate property (e.g., a jurisdiction or property type) associated with a selected real-estate property transaction and automatically identifying and populating the correct set of real-estate property documents suitable based on the identified attribute. 
Agarwal; Rahul US 20140129914 teaches: automatically pre -populate many different types of editable electronic forms from many different organizations with previously entered user data, third parties, digital signature. 
Tordella; Joseph R. US 20100241642 teaches: multi-form population
Reddy; Amarender Reddy Kethi et al. US Pub. No. 2006/0095542 (Reddy) teaches [¶ 0237, 2429, Figs. 32, 33A] (display forms that can be selected to be filled) [¶ 0233, 41] (forms to be filled retrieved from storage)

Evidence of the level skill of an ordinary person in the art for Claim 12: 
Hwang; Peter G. et al. US 20210295030 teaches: determine a format of document after it is scanned to automatically populate data into fields of an electronic form, invoice, a shipping label, an email, a payroll form. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition to Clain teaching the amended claims, Parikh; Chintan et al. US 20200034940 also teaches automatically locating and filling forms based on a task or attribute. 
Parikh teaches: identifying an attribute of a real-estate property (e.g., a jurisdiction or property type) associated with a selected real-estate property transaction and automatically identifying and populating the correct set of real-estate property documents suitable based on the identified attribute. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov